No appearance by either party.
Appellant was convicted of murder in the first degree. It does not appear from the transcript on appeal that any exceptions were taken during the trial of the cause. No counsel have appeared in this court for either party, and it is evident that the appeal is without merit. It presents no question for our consideration, and must have been taken simply for delay. In a letter presented to the board of pardons, the attorney who *Page 71 
defended appellant in the district court said: "I appealed the case, and got stay of execution, simply to give time to apply for commutation. If commuted, will dismiss appeal, asthere are no errors."
The judgment appealed from is affirmed, and the district court is directed to designate a day for carrying its sentence into execution.